       Case 4:19-cv-01006 Document 32 Filed on 03/11/21 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                                March 11, 2021
                              SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

DEIDRICK L CAPERS,                               §
                                                 §
         Plaintiff,                              §
VS.                                              §   CIVIL ACTION NO. 4:19-CV-1006
                                                 §
P. LINDSAY                                       §
and                                              §
ED GONZALEZ                                      §
and                                              §
HARRIS COUNTY JAIL,                              §
                                                 §
         Defendants.                             §

                               MEMORANDUM AND ORDER

     Deidrick L. Capers, a former inmate in the Harris County jail, filed suit under 42 U.S.C. '

1983 alleging that defendant P. Lindsay, a jail officer, used excessive force against him. Capers

also named Harris County Sheriff Ed Gonzalez as a defendant.

        Gonzalez moved to dismiss, and Lindsay and Gonzalez jointly moved for summary

judgment. Capers did not respond to either motion. Based on the pleadings, the motions, the

record, and the applicable law, the defendants’ motions are granted, and this case is dismissed

with prejudice.

I.      Background

        At all times relevant to this case, plaintiff was a pre-trial detainee in the Harris County

jail, defendant Lindsay was employed there, and defendant Gonzalez was the Harris County

Sheriff. Capers alleges that, on February 18, 2019, at around 10:00 p.m., Capers punched him in

the chest and wrote him up for unauthorized contact with jail staff. Capers was treated with

ibuprofen. Motion for Summary Judgment, Exh. 5. Capers sues Lindsay for using excessive

force, and Gonzalez for allowing the alleged use of excessive force.


1/5
      Case 4:19-cv-01006 Document 32 Filed on 03/11/21 in TXSD Page 2 of 5




II.    Standards of Review

       A. Motion to Dismiss

       In reviewing a motion to dismiss under rule 12(b)(6), the complaint must be liberally

construed in favor of the plaintiff, and all facts pleaded in the complaint must be taken as true.

Campbell v. Wells Fargo Bank, 781 F.2d 440, 442 (5th Cir.1986).

               To survive a motion to dismiss, a complaint must contain sufficient
               factual matter, accepted as true, to state a claim to relief that is
               plausible on its face. A claim has facial plausibility when the
               plaintiff pleads factual content that allows the court to draw the
               reasonable inference that the defendant is liable for the misconduct
               alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted).

       B. Summary Judgment

       Summary judgment is appropriate if Athe pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact@ and therefore judgment is appropriate as a matter of law.

Fed. R. Civ. P. 56(c). In considering a motion for summary judgment, the Aevidence of the

nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.@

Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986). Once the movant presents evidence

demonstrating entitlement to summary judgment, the nonmovant must present specific facts

showing that there is a genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986).

               If the movant . . . meet[s] th[e] burden [of demonstrating the
               absence of a genuine issue of material fact], the nonmovant must
               go beyond the pleadings and designate specific facts showing that
               there is a genuine issue for trial.

               This burden is not satisfied with some metaphysical doubt as to the
               material facts, by conclusory allegations, by Aunsubstantiated



2/5
       Case 4:19-cv-01006 Document 32 Filed on 03/11/21 in TXSD Page 3 of 5




               assertions, or by only a scintilla of evidence. We resolve factual
               controversies in favor of the nonmoving party, but only when there
               is an actual controversy, that is, when both parties have submitted
               evidence of contradictory facts. We do not, however, in the
               absence of any proof, assume that the nonmoving party could or
               would prove the necessary facts.

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal quotation

marks omitted).

III.    Analysis

        A. Sheriff Gonzalez

        The only allegation in the complaint regarding Sheriff Gonzalez is that he “allowed” his

subordinate to assault Capers. Capers does not allege that Gonzalez was present when the

alleged assault occurred, that there is a departmental policy allowing the use of excessive force,

or that there is a pattern or practice of such assaults. His complaint against Gonzalez is therefore

based entirely on the fact that defendant Lindsay was Gonzalez’ subordinate.

        It is well established that supervisory officials cannot be held vicariously liable under 42

U.S.C. ' 1983 for acts of their subordinates on a theory of respondeat superior. Monell v. Dep=t

of Soc. Servs., 436 U.S. 658, 692 (1978). To prevail on his claim against Gonzalez, Capers must

demonstrate that Gonzalez was personally involved in the alleged constitutional violation, or that

he committed wrongful acts that were causally connected to a constitutional deprivation. See

Jones v. Lowndes County, Mississippi, 678 F.3d 344, 349 (5th Cir. 2012). Capers alleges no such

personal involvement or wrongful acts by Gonzalez. He therefore fails to state a claim against

Gonzalez.

        B. Defendant Lindsay

        The Fifth Circuit has identified several factors to consider in evaluating a claim that a

corrections officer used excessive force:



3/5
      Case 4:19-cv-01006 Document 32 Filed on 03/11/21 in TXSD Page 4 of 5




               1. the extent of the injury suffered;
               2. the need for the application of force;
               3. the relationship between the need and the amount of force used;
               4. the threat reasonably perceived by the responsible officials; and
               5. any efforts made to temper the severity of a forceful response.

Hudson v. McMillian, 962 F.2d 522, 523 (5th Cir. 1992).

       Lindsay submits evidence showing that, at the time in question, he was inspecting

Capers’ cellblock for contraband. He found a deck of cards under Capers’ mattress and reached

to remove it. Capers tried to take the cards from Lindsay and made contact with Lindsay’s right

shoulder.   Lindsay ordered Capers to step back.       See Inmate Offense Report, Motion for

Summary Judgment, Exh. 6. Lindsay argues that Capers placed himself between Lindsay and

the cellblock exit, and notes that Capers alleges only that Lindsay punched him once in the chest.

Capers was seen by medical personnel, treated with ibuprofen, and released. Id., Exh. 5.

       The evidence establishes that Capers placed Lindsay in a position that Lindsay

reasonably perceived as posing a threat to his safety. Lindsay attempted to resolve the situation

by ordering Capers to step back, and used some force to remove himself from the dangerous

situation. The force used was minimal and proportionately related to the need for force, and any

resulting injury was de minimis. Under the Hudson criteria noted above, the evidence shows that

Lindsay’s use of force was not excessive and did not violate Capers’ constitutional rights.

Capers has not submitted any evidence in response. Therefore, Lindsay is entitled to summary

judgment.




4/5
      Case 4:19-cv-01006 Document 32 Filed on 03/11/21 in TXSD Page 5 of 5




IV     Conclusion

       Capers fails to allege any personal involvement or wrongdoing by defendant Gonzalez.

The evidence makes clear that Lindsay=s use of force was a good faith effort to defuse a

dangerous situation, that force was used only after Capers disobeyed a verbal order and in

response to a reasonably perceived physical threat to Lindsay=s safety. For these reasons,

defendant Gonzales’ motion to dismiss (Doc # 18) and the defendants’ motion for summary

judgment (Doc. # 30) are GRANTED. The Complaint (Doc. # 1) is dismissed with prejudice.

       It is so ORDERED.

       SIGNED on this 11th day of March, 2021.


                                             ___________________________________
                                             Kenneth M. Hoyt
                                             United States District Judge




5/5
